Citation Nr: 1022982	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-26 327	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of an osteochondroma of the left ankle and fibula 
with tibia involvement, currently evaluated as 30% disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from January 1984 to January 
1987.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2004 rating action that denied a T/R, and a 
rating in excess of 30% for postoperative residuals of an 
osteochondroma of the left ankle and fibula with tibia 
involvement.

In September 2004, the Veteran testified at a hearing before 
a decision review officer at the RO.

By decision of April 2008, the Board remanded the increased 
rating and T/R issues on appeal to the RO for further 
development of the evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's postoperative residuals of an 
osteochondroma of the left ankle and fibula with tibia 
involvement are manifested by complaints of pain, stiffness, 
and swelling, with objective findings including a chronic 
ankle sprain, an antalgic gait, ankle tenderness and range of 
motion from 5 to 35 degrees, intact sensation, 5/5 muscle 
strength, and X-ray evidence of ankle stability on recent 
examinations.

3.  The veteran's service-connected disabilities consist of 
postoperative residuals of an osteochondroma of the left 
ankle and fibula with tibia involvement, rated as 30% 
disabling, and left ankle scars, rated as 10% disabling.

4.  The percentage ratings for the veteran's service-
connected disabilities do not meet the minimum schedular 
criteria for the grant of a T/R, and those disabilities are 
not shown to have prevented him from obtaining or retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30% for 
postoperative residuals of an osteochondroma of the left 
ankle and fibula with tibia involvement are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 
5262, 5270, 8521 (2009).

2.  The criteria for a T/R are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

A February 2004 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his increased rating and T/R claims, and of 
what was needed to establish entitlement thereto.  A July 
2007 RO letter also informed them that a service-connected 
disability would be assigned a rating by applying relevant 
Diagnostic Codes (DCs) which provide for a range in severity 
from 0% to 100%, based on the nature and symptoms of the 
condition, their severity and duration, and their impact upon 
employment.  The 2007 letter also provided examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
entitlement to higher compensation - e.g., competent lay 
statements describing symptoms, medical records, employer 
statements, and other evidence.  Thereafter, he was afforded 
opportunities to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

Additionally, the latter February 2004 and July 2007 RO 
letters provided notice that the VA would make reasonable 
efforts to help the appellant get evidence necessary to 
support his claims, such as medical records (including 
private medical records), if he provided enough information, 
and, if needed, authorization, to obtain them, and further 
specified what evidence the VA had received; what evidence 
the VA was responsible for obtaining, to include Federal 
records; and the type of evidence that the VA would make 
reasonable efforts to get.  The Board thus finds that the 
2004 and 2007 RO letters cumulatively satisfy the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by the claimant.  As 
indicated above, all 3 content of notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the 
February 2004 document fully meeting the VCAA's notice 
requirements was furnished to the Veteran prior to the April 
2004 rating action on appeal.    

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that, in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
pertinent rating code information was furnished to the 
Veteran in the June 2004 Statement of the Case, and that this 
suffices for Dingess/Hartman.  The RO also afforded him 
proper notice pertaining to the degree of disability and 
effective date information in the July 2007 letter.    
 
Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, including post-service VA medical 
records up to 2008.  A copy of the February 1997 Social 
Security Administration decision granting the Veteran 
disability benefits from September 1994, together with 
medical records underlying that determination, as well as a 
transcript of the veteran's September 2004 RO hearing 
testimony have been associated with the claims folder and 
considered in adjudicating these claims.  The Veteran was 
afforded comprehensive VA examinations in February 2004 and 
October 2008.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In March 2006, he stated that he had no other 
information or evidence to submit in connection with his 
claims.  The record also presents no basis to further develop 
the record to create any additional evidence for 
consideration in connection with the matters on appeal. 

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

A.  A Rating in Excess of 30% for Postoperative Residuals                                       
of an Osteochondroma of the Left Ankle and Fibula                                             
with Tibia Involvement

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

Under the applicable criteria, malunion of the tibia and 
fibula with marked knee or ankle disability warrants a 30% 
rating.  A 40% rating requires nonunion of the tibia and 
fibula with loose motion, requiring a brace.  38 C.F.R. 
§ 4.71a, DC 5262.

Ankylosis of an ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees warrants 
a 30% rating.  A 40% rating requires ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion, or 
eversion deformity.  38 C.F.R. § 4.71a, DC 5270.

Incomplete, severe external popliteal (common peroneal) nerve 
neuropathy warrants a 30% rating.  A 40% rating requires 
complete neuropathy, with foot drop and slight droop of the 
first phalanges of all toes, inability to dorsiflex the foot, 
loss of extension (dorsal flexion) of the proximal phalanges 
of the toes, loss of abduction of the foot, weakened 
adduction, and anesthesia covering the entire dorsum of the 
foot and toes.  38 C.F.R. § 4.124a, DC 8521.

The Veteran contends that his postoperative residuals of an 
osteochondroma of the left ankle and fibula with tibia 
involvement are more disabling than currently evaluated, and 
he gave testimony about how that disability impaired him 
functionally at the September 2004 RO hearing.  However, the 
Board finds that the evidence provides no basis for more than 
a 30% schedular rating under DC 5262, 6270, or 8521, as there 
has been no evidence of the symptoms required for a 40% 
rating at any time during the rating period under 
consideration. 

April 2003 VA left ankle X-rays revealed a reasonably well-
maintained ankle mortise with dysplastic changes of the 
distal tibia and fibula.  The impression was stable left 
ankle.

On February 2004 VA examination, the Veteran complained of 
left ankle pain with associated stiffness, swelling, 
increased warmth and redness, and instability, which symptoms 
were increased with use of the ankle and were alleviated with 
rest and elevation.  He stated that he could walk 6 blocks, 
with rest.  On neurologic examination, reflexes were 2/4 and 
symmetric throughout.  Sensation was intact to 
proprioception, vibration, and light touch.  Motor 
examination revealed 5/5 muscle strength in the left lower 
extremity.  There was some left ankle tenderness laterally, 
with no effusion, erythema, or increased warmth.  Left ankle 
range of motion in dorsiflexion to plantar flexion was from 0 
to 35 degrees, with pain.  There was an antalgic gait 
favoring the left ankle.  The diagnosis was left ankle 
osteochondroma.       

On July 2006 VA outpatient evaluation, the Veteran stated 
that he was doing well and not interested in left ankle bone 
fusion, as he was getting along pretty well using prescribed 
medication alone.  The assessment was history of left tibia 
fracture status post surgical repair and left ankle 
osteochondroma (fibula), doing well on medication.  When seen 
again in April 2007, the veteran's left ankle was noted to be 
doing reasonably well, and examination showed functional 
range of motion, intact neurologic examination to pinprick, 
and 5/5 muscle strength throughout the left lower extremity.  
Neurologic examination in June showed intact sensation and 
5/5 motor strength throughout the left lower extremity.  Gait 
was within normal limits on October examination, and the 
assessments included history of left tibia fracture and left 
ankle osteochondroma (fibula).

On October 2008 VA examination, the Veteran complained of 
left ankle pain and intermittent swelling that was aggravated 
by prolonged standing or walking, and stated that he wore an 
ankle brace for walking more than a few blocks.  He also 
stated that he could not walk more than 8 blocks before 
having to sit and rest due to pain and swelling.  On current 
examination, the Veteran walked with an antalgic gait, and 
avoided putting full weight on his painful left ankle.  There 
was no ankle swelling or skin or vascular changes, and 
peripheral pulses were intact.  Left ankle range of motion 
was from 5 to 40 degrees, with objective evidence of pain at 
the end point of plantar flexion, and on attempting forceful 
plantar flexion beyond the end point.  Inversion was normal.  
Eversion was severely limited, with evidence of pain on 
attempts at forceful passive eversion.  Sensation was intact 
in the left foot.      
Left ankle X-rays revealed stable dysplastic changes to the 
lateral aspect of the distal tibia and fibula from an old 
injury.  There was no evidence of acute fracture or 
dislocation.  The radiological impression was stable left 
ankle.  The assessment was chronic left ankle sprain status 
post excision of recurrent post-traumatic osteochondromas 
with distal tibial and fibular involvement.

Clearly, the above evidence provides no basis for a schedular 
rating in excess of 30% for postoperative residuals of an 
osteochondroma of the left ankle and fibula with tibia 
involvement at any time during the rating period under 
consideration, as there has been no evidence of the symptoms 
required for a 40% rating, i.e., nonunion of the tibia and 
fibula with loose motion, requiring a brace per DC 5262; 
ankle ankylosis in plantar flexion at more than 40 degrees, 
or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity per DC 
5270; or complete external popliteal (common peroneal) nerve 
neuropathy, with foot drop and slight droop of the first 
phalanges of all toes, inability to dorsiflex the foot, loss 
of extension (dorsal flexion) of the proximal phalanges of 
the toes, loss of abduction of the foot, weakened adduction, 
and anesthesia covering the entire dorsum of the foot and 
toes per DC 8521.  

Rather, the Board finds that the above evidence shows that 
those delineated symptoms are not characteristics of the 
veteran's current osteochondroma postoperative residuals.  In 
this regard, the Board notes the February 2004 VA examination 
findings showing measurable left ankle range of motion from 0 
to      35 degrees, intact sensation, and 5/5 strength in the 
left lower extremity.  The most recent October 2008 VA 
examination showed a chronic left ankle sprain with 
measurable range of motion from 5 to 40 degrees, intact 
sensation, and X-rays indicating a stable left ankle.

The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain, 
fatigability, lack of endurance, and decreased range of 
motion with repeated use has already been taken into 
consideration in the assignment of the current 30% rating.  
The February 2004 VA examiner noted that the Veteran did not 
describe any actual left ankle flare-ups, but more of a 
chronic condition, and that there was no history of actual 
left ankle flare-ups that would result in additional loss of 
range of motion with repetitive use.  The October 2008 VA 
examiner noted significant range of left ankle motion from 5 
to 40 degrees with no additional pain or loss of range of 
motion with repetitive movements.  Hence, the record presents 
no basis for assignment of any higher rating based on the 
DeLuca factors alone.

Additionally, the Board finds that there is no showing that, 
at any time during the rating period under consideration, the 
postoperative residuals of an osteochondroma of the left 
ankle and fibula with tibia involvement have reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun 
v. Peake, 22 Vet. App. 111 (2008), provides a 3-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular ratings for a service-
connected disability are inadequate.  Second, if the 
schedular rating does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the 
Board must determine whether his disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture, and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, his disability picture requires 
the assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular ratings for the service-
connected postoperative residuals of an osteochondroma of the 
left ankle and fibula with tibia involvement are inadequate.  
A comparison between the level of severity and symptomatology 
of the veteran's postoperative residuals of an osteochondroma 
of the left ankle and fibula with tibia involvement with the 
established criteria found in the rating schedule shows that 
the rating criteria reasonably describe his disability level 
and symptomatology; as discussed above, the rating criteria 
consider the extent of tibia and fibula impairment; the 
degrees of ankle ankylosis and abduction, adduction, 
inversion, and eversion deformity; and the degrees of 
external popliteal (common peroneal) nerve neuropathy, 
including foot drop, toe droop, loss of toe extension and 
foot adduction, weakness, and anesthesia.

Moreover, the Board further observes that the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  In this case, the 
veteran's symptoms and clinical findings as documented in 
medical reports up to 2008 do not objectively show that his 
postoperative residuals of an osteochondroma of the left 
ankle and fibula with tibia involvement alone markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned schedular rating), or require frequent periods 
of hospitalization, or otherwise render impractical the 
application of the regular schedular standards, and the Board 
finds that the assigned schedular rating for that disability 
is adequate in this case.  The February 2004 VA examiner 
noted that the Veteran had not had any left ankle surgery 
since 1998, and that, although he was currently not working 
in his educational field of computer graphic arts and design, 
this was because he was unable to find a job in that field in 
his current area of residence, not because of his service-
connected left lower extremity disability.  The examiner also 
noted that it was not clear why the Veteran could not work at 
a desk job.  The October 2008 VA examiner noted that the 
Veteran had not had any left ankle surgery since 1999, and 
that, although he was currently not working in his 
educational field of computer science, this was because he 
could not find a job in that field or a sedentary job in his 
current home town, not because of his service-connected left 
lower extremity disability.  Although the 2008 VA examiner 
noted that the Veteran had significant problems with 
recurrent left ankle post-traumatic exostosis, which 
disability was expected to have a significant degree of 
interference with any job that entailed prolonged standing or 
walking, she opined that his left ankle condition would be 
expected to have only a minor degree of interference with a 
job that entailed mostly sitting and did not require 
prolonged standing or walking.
               
In short, there is nothing in the record to indicate that the 
service-connected postoperative residuals of an 
osteochondroma of the left ankle and fibula with tibia 
involvement on appeal cause impairment with employment over 
and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown,   4 Vet. App. 361, 
363 (1993) (noting that a disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board points out that a percentage schedular rating 
represents average impairment in earning capacity resulting 
from a disease and injury and its residual conditions in 
civil occupations, and that, generally, the degree of 
disability specified is considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Hence, the Board concludes 
that the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Hart, inasmuch as the 
factual findings up to 2008 do not show distinct time periods 
where the postoperative residuals of an osteochondroma of the 
left ankle and fibula with tibia involvement exhibited 
symptoms that would warrant different ratings, and that the 
evidence does not support a rating in excess of 30% for that 
disability, which claim thus must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49,  53-56 (1990).



B.  A T/R 

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60% or more, 
or as a result of 2 or more disabilities, provided at least       
1 disability is ratable at 40% or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70% or more.  38 C.F.R.         §§ 
3.340, 3.34l, 4.16(a).  

In this case, the veteran's service-connected disabilities 
consist of postoperative residuals of an osteochondroma of 
the left ankle and fibula with tibia involvement, rated as 
30% disabling, and left ankle scars, rated as 10% disabling.  
The combined rating of 40% clearly does not meet the minimum 
percentage requirements for a T/R under 38 C.F.R. § 4.16(a).  

However, even when these percentage requirements are not met, 
a T/R on an extraschedular basis may nonetheless be granted 
in exceptional cases when a veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).  Moreover, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to met the percentage standards set forth in 
38 C.F.R. § 4.16(a) should be submitted to the Director of 
the Compensation and Pension Service for extraschedular 
consideration.

The central inquiry is whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to his education, special 
training, and previous work experience, but not to age or to 
the impairment resulting from non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose, 4 Vet. App. at 363.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the objective evidence does not show that the 
veteran's service-connected disabilities, postoperative 
residuals of an osteochondroma of the left ankle and fibula 
with tibia involvement, and left ankle scars, alone prevent 
him from securing and following any substantially-gainful 
employment.  Rather, a review of the comprehensive medical 
records from 2003 to 2008 shows that he is capable of 
performing the physical and mental acts required by some type 
of employment.  

Although in February 2004 a VA examiner noted that the 
Veteran was currently not working in his educational field of 
computer graphic arts and design, this was because he was 
unable to find a job in that field in his current area of 
residence, and his unemployment was not noted to be due to 
any service-connected disability.  The examiner also noted 
that it was not clear why the Veteran could not work at a 
desk job.  Similarly, in October 2008 another VA examiner 
noted that the Veteran was currently not working in his 
educational field of computer science, but this was because 
he could not find a job in that field or a sedentary job in 
his current home town, and his unemployment was not noted to 
be due to any service-connected disability.  The 2008 VA 
examiner acknowledged that the Veteran had significant 
problems with recurrent left ankle post-traumatic exostosis, 
which disability was expected to have a significant degree of 
interference with any job that entailed prolonged standing or 
walking, but she opined that his left ankle condition would 
be expected to have only a minor degree of interference with 
a job that entailed mostly sitting and did not require 
prolonged standing or walking.  On that record, the Board 
finds that the veteran's service-connected left lower 
extremity disabilities alone do not render him incapable of 
performing the physical and mental acts required by some type 
of gainful employment.  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected left lower extremity 
disabilities reflect so exceptional or unusual a disability 
picture as to warrant the assignment of a T/R on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§§ 3.321(b)(1) or 4.16(b).  Thun v. Peake, 22 Vet. App. 111 
(2008), provides a 3-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must first determine whether the evidence presents such 
an exceptional disability picture that available schedular 
criteria are inadequate.  Second, if the schedular criteria 
do not contemplate the claimant's level of disability and 
symptomatology and are found inadequate, the Board must 
determine whether his disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the schedular criteria are 
inadequate to evaluate a veteran's disability picture, and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, his disability picture requires 
extraschedular consideration.

With respect to the first step of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular criteria for a T/R are 
inadequate.  As noted above, the veteran's service-connected 
disabilities consist of postoperative residuals of an 
osteochondroma of the left ankle and fibula with tibia 
involvement, rated as 30% disabling, and left ankle scars, 
rated as 10% disabling.  The combined rating of 40% clearly 
does not meet the minimum percentage requirements for a T/R 
under 38 C.F.R. § 4.16(a).  Inasmuch as the Veteran does not 
meet the minimum percentage requirements for a T/R under 38 
C.F.R. § 4.16(a), 38 C.F.R. § 4.16(b) is for application in 
this case, as it provides for submission to the Director of 
the Compensation and Pension Service for extraschedular 
consideration cases of veterans who are unemployable by 
reason of service-connected disabilities, and who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).
 
Moreover, the Board further observes that the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  In this case, the 
veteran's symptoms and clinical findings as documented in 
medical reports, noted in detail above, do not objectively 
show that his postoperative residuals of an osteochondroma of 
the left ankle and fibula with tibia involvement, and left 
ankle scars alone markedly interfere with employment (i.e., 
beyond that contemplated in the schedular criteria), or 
require frequent periods of hospitalization, or otherwise 
render impractical the application of the regular schedular 
standards.
               
In short, there is nothing in the record to indicate that a 
T/R is warranted on an extraschedular basis.  See Van Hoose, 
4 Vet. App. at 363 (noting that a disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board points out that a percentage schedular rating for a 
service-connected disability represents average impairment in 
earning capacity resulting from a disease and injury and its 
residual conditions in civil occupations, and that, 
generally, the degree of disability specified is considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Hence, the Board concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) 
are not met.  See Bagwell, 9 Vet. App. at 338-9; Floyd, 9 
Vet. App. at 96; Shipwash, 8 Vet. App. at 227.   

For all the foregoing reasons, the Board finds that the claim 
for a T/R must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b);  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

A rating in excess of 30% for postoperative residuals of an 
osteochondroma of the left ankle and fibula with tibia 
involvement is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


